Citation Nr: 0844985	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), with associated 
bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1967 to May 
1969.  For combat service as a rifleman in the Republic of 
Vietnam, he was awarded the Combat Infantryman Badge, among 
others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted service connection for 
PTSD with a 30 percent evaluation effective from the date of 
claim in May 2003.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's symptoms associated with service connected 
PTSD, at all times during the pendency of this appeal, are 
shown to be mild to moderate in nature, with no 
hospitalizations or outpatient treatment of any kind for 
PTSD, with full-time employment (and no time lost from work), 
with symptoms of depressed mood, anxiety, sleep impairment, 
and Global Assessment of Functioning (GAF) scores of 55, 65, 
and 70 upon VA examinations conducted in 2003 and 2007, and 
the evidence on file does not show that the veteran meets or 
even closely approximates the schedular criteria required for 
the next higher 50 percent evaluation.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9411-9432 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA prior to the issuance of 
the rating decision now on appeal from August 2003.  This 
notice informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  All known 
available evidence was collected during the pendency of this 
appeal and VA treatment records, and the veteran was provided 
multiple VA examinations which are certainly adequate for 
rating purposes.  The veteran has written that he has no 
additional evidence to submit in his behalf, and all 
available evidence has been collected for review.  The 
veteran does not contend nor does the evidence on file 
suggest there remains any additional outstanding evidence 
which has not been collected for review.

VCAA notice in this appeal was given with respect to claims 
for service connection, service connection for PTSD was 
granted, and the veteran disagreed with the evaluation 
assigned.  Thus the specificity requirements created in 
Vazquez-Flores, 22 Vet. App. 37 (2008) are not strictly 
applicable.  However, the veteran already has notice of the 
rating criteria as provided him in the Statement of the Case 
during the pendency of this appeal, and there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim for a 
higher rating.  See Wensch v. Principi, 15 Vet. App. 262, 368 
(2001) (compliance with VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating his claim further).  
Accordingly, the Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily living, including employment.  38 C.F.R. 
§ 4.10.

The schedular criteria for evaluating mental disorders 
incorporates by reference the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Diagnoses and evaluations of mental 
disorders for VA rating purposes must conform to the DSM-IV.  
38 C.F.R. § 4.125 (a).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  When 
providing a compensable evaluation, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The DSM-IV, as incorporated into the VA Rating Schedule, 
provides a Global Assessment of Functioning (GAF) Scale to 
evaluate the relative severity of symptoms attributable to 
psychiatric disability.  This scale extends from zero to 100.  
A GAF score of 61 to 70 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The general rating formula for mental disorders provides a 10 
percent compensable evaluation for service-connected 
psychiatric disability with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversational normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General rating formula for 
mental disorders.  

Analysis:  The veteran filed a claim for service connection 
for PTSD attributable to incidents of military service in May 
2003.  There is little to no historical medical data 
objectively documenting any psychiatric symptoms from service 
separation forward, until the veteran was seen by a VA social 
worker in April 2003.  

The veteran described his stressors during service, indicated 
he initially drank alcohol to relieve anxiety, but had not 
drank at all for the last six years.  He had been divorced 
for some years and lived with his mother.  He reported 
trouble sleeping, nightmares, avoidance behavior, 
hypervigilance, and minimal contact with family.  He was 
depressed, but had good eye contact and spontaneous speech.  
Sensorioum was clear, memory was good, there was no thought 
disturbance, and thoughts were coherent, logical and goal 
directed.  Judgment was good, insight fair, and there was no 
homicidal or suicidal ideation.  The diagnostic impression 
was PTSD, and the GAF was 55.

In August 2003, the veteran was provided a VA examination.  
It was noted that he had never been provided any psychiatric 
treatment, counseling, or medication.  He had been steadily 
employed for many years.  Symptoms reported were essentially 
the same as to the social worker May 2003.  He reported 
getting along well with coworkers and supervisors at his jobs 
over the years.  He was divorced, but got along well with his 
three grown children.  Appearance was casual, and grooming 
appropriate.  Mood was subdued and affect blunted, but 
behavior was appropriate, and the veteran was able to 
communicate effectively with normal speech.  No panic attacks 
were noted or described.  There were no gross delusions or 
obsessional rituals, and thinking processes appeared to be 
intact and goal directed, with no impairment of judgment or 
abstract thinking.  Memory for recent and remote events 
seemed intact.  There was no homicidal or suicidal ideation.  
The diagnostic impression was PTSD, and the GAF was 65.  

There are on file a limited quantity of records of the 
veteran's treatment on an outpatient basis with VA, but other 
than notations of PTSD, there is no indication that the 
veteran sought or required any psychiatric care, treatment or 
counseling with VA at any time.  

The veteran was provided a more recent VA examination in 
February 2007.  The VA psychiatrist noted the absence of any 
continuing treatment or medication, other than Trazodone to 
help with sleep.  The veteran again reported trouble sleeping 
with nightmares, avoidant behavior for things that reminded 
him of war, and withdrawal from others.  He also reported he 
had many good friends whom he associated on a regular basis, 
and that he had good relations with his mother and three 
children.  There were no problems with drugs or alcohol or 
any legal difficulties.  For leisure, he liked to cook, watch 
sports, and visit with friends.  He remained steadily 
employed and missed no work due to PTSD symptoms.  

Upon examination, he was pleasant, cooperative, smiled 
easily, laughs appropriately.  Mood was euthemic, affect was 
full-range and appropriate, thought process was linear, 
logical, and goal-directed.  There were no delusions, no 
suicidal or homicidal ideations, no obsessive or ritualistic 
behaviors, and no evidence of impaired impulse control..  He 
was well oriented to person, place and time, and rate and 
flow of speech was normal.  There was no impairment of memory 
identified.  The veteran denied panic attacks  

The diagnosis was PTSD, "mild, by history."  GAF was 
reported to be 70, and described as including some mild 
symptoms.  It did not appear to the examiner that PTSD 
symptoms had worsened since previous examination in August 
2003.  Prognosis was "good."

A clear preponderance of the evidence on file is against an 
evaluation in excess of the currently assigned 30 percent for 
service-connected PTSD.  At all times during the pendency of 
the appeal, the veteran is shown to have no significant 
impairment with occupational functioning, and no loss of 
work.  The veteran generally socialized with family and 
friends.  Overall symptoms described in the evidence on file 
during the pendency of this appeal as not more than mild to 
moderate in nature.  

The veteran has never been psychiatrically hospitalized, is 
not shown to need any form of ongoing care or treatment or 
psychiatric mediation, and is certainly demonstrated to be 
able to take care of himself and all aspects of his daily 
activities of life without significant problems.  Although 
there are consistent reports of sleep disturbance, 
nightmares, and intrusive memories with avoidant behavior, 
these adverse symptoms are best characterized by the 
currently assigned 30 percent evaluation such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, although no panic attacks are documented in the 
evidence on file, and specifically denied by the veteran at 
all times), chronic sleep impairment, mild memory loss 
(although no memory loss is documented in the evidence on 
file.  The GAF scores of 55, 65, and 70 describe mild to 
moderate overall symptoms.

The evidence on file does not meet or even closely 
approximate the criteria required for the next higher 50 
percent evaluation, and the Board notes a general absence of 
the schedular criteria required for such a rating including 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  These criteria are simply not met or 
objectively demonstrated in any of the competent medical 
evidence on file.  An evaluation in excess of that which has 
been assigned during the pendency of this appeal is not 
warranted.  

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation can be provided commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
represents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no suggestion in the objective record that the 
veteran's service-connected PTSD has markedly interfered with 
his ability to work; nor is there any indication that he has 
required frequent (or any) periods of hospitalization for the 
treatment of PTSD.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


